Citation Nr: 0939925	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-07 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

The propriety of recoupment of $5,398.00 based on a July 2007 
determination to remove the Veteran's spouse from the 
Veteran's award of compensation benefits effective in March 
2002, without consideration of the Veteran's disagreement 
with that decision as a request for waiver of overpayment of 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran retired from active service in 1972, with more 
than 22 years of active service, as well as additional 
unverified service.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 
administrative decision of the Jackson, Mississippi Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that it has recharacterized the issue on 
appeal to accurately reflect the nature of this claim.  The 
RO has treated the Veteran's claim as a question of propriety 
in the creation of an overpayment.  Because the overpayment 
has already been recouped, the Board finds it more accurate 
to consider the propriety of the recoupment.  The Veteran is 
not prejudiced by this recharacterization as will be fully 
discussed below.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's spouse died in February 2002.

2.  The Veteran advised VA of his wife's death in December 
2002.

3.  By a July 2007 administrative decision, VA removed the 
Veteran's spouse from his VA compensation benefits award 
effective in March 2002, resulting in the creation of an 
overpayment in the calculated amount of $5,398.00.  

4.  The Veteran asserted that he did not agree with the 
decision that an overpayment had been created, that he did 
not agree with the amount of the overpayment, and requested 
consideration for elimination of the requirement that he 
repay the debt, that is, his communications may fairly be 
interpreted as a request for waiver of overpayment of the 
debt. 

5.  Recoupment was completed without consideration of the 
Veteran's contention that the calculation of the debt was 
incorrect and without consideration of the Veteran's request 
for waiver of recovery of the overpayment, and recoupment 
under those circumstances was improper.   


CONCLUSION OF LAW

Recoupment of an overpayment of compensation benefits based 
on an effective date of March 1, 2002, for removal of the 
Veteran's spouse from his award without consideration of the 
Veteran's dispute as to the calculation of the overpayment 
and without consideration of the Veteran's request for waiver 
of the overpayment was not proper.  38 U.S.C.A. §§ 5107, 
5302, 5314 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
1.911, 1.965, 3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he notified VA in December 2002, 
through the VA Regional Office and Insurance Center (RO) in 
Philadelphia, Pennsylvania, that his spouse died in February 
2002.  He contends that the amount of the debt created after 
December 2002 is not valid.  He further contends that he 
should not be held responsible for repaying the portion of 
the debt for the period after December 2002, and contends 
that recoupment of the debt should have been waived.  

As an initial matter, the Board finds that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009), do not apply to this claim because the 
statute pertaining to waiver of overpayments resulting from 
participation in a benefits program contains its own notice 
provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In finding, as discussed below, that the agency of 
original jurisdiction erred when it did not apply the notice 
provisions pertaining to waiver of overpayment, the Board has 
granted the Veteran's appeal.  As this decision is wholly 
favorable to the Veteran, no further discussion of any duty 
to the claimant is required.  As such, the Board now turns to 
the merits of the Veteran's claim.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  VA 
shall notify the debtor in writing of the exact amount of the 
debt; the specific reasons for the debt, in simple and 
concise language; and of his or her right to informally 
dispute the existence or amount of the debt, as well as to 
request waiver of collection of the debt; and that these 
rights can be exercised separately or simultaneously.  If the 
debtor writes to VA and questions whether he or she owes the 
debt or whether the amount is accurate, VA will, as 
expeditiously as possible, review the accuracy of the debt 
determination, and if the resolution is adverse to the 
debtor, he or she may also request waiver of collection.  See 
38 C.F.R. § 1.911. 

The provisions of 38 U.S.C.A. § 5302(c) prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining [the] waiver."  Similarly, the 
provisions of 38 C.F.R. § 1.965(b) preclude waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the . . . 
Government."  The Board also notes that any misrepresentation 
of material fact must be "more than non-willful or mere 
inadvertence."  See 38 C.F.R. § 1.962(b).

The applicable standard for the Board to apply in determining 
the propriety of VA actions is whether the debt was properly 
incurred and whether recovery of the indebtedness at issue 
would be against the principles of equity and good 
conscience.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 
1.965.  In the evaluation of whether equity and good 
conscience necessitate a favorable decision, the Board must 
consider (1) whether actions of the debtor contributed to the 
creation of the debt, (2) whether collection would deprive 
the debtor or the debtor's family of basic necessities, (3) 
whether recovery of the debt would nullify the objective for 
which benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon the receipt of VA benefits.  
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to VA. 38 C.F.R. § 1.965(a).  It is 
important to point out at this juncture, however, that the 
lower tribunal did not reach this level of consideration as 
it appears to have continually misinterpreted the Veteran's 
claim.  Because of the favorable nature of the Board's 
decision, it finds that the Veteran is not prejudiced by 
moving forward with this decision on grounds not previously 
considered by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The Veteran, who retired from active service in 1972 after 
serving in the military for more than twenty years, was 
entitled to VA compensation benefits, with a combined 60 
percent evaluation, when his spouse died in 2002.  The 
Veteran was then 77 years of age.  He also received Military 
Retired Pay from the Department of Defense Finance and 
Accounting Service (DFAS).  

In December 2002, the Veteran notified DFAS of the February 
2002 death of his spouse.  The Veteran contends that he 
believed that notice to DFAS was equivalent to notice to VA, 
since DFAS issued his retired pay benefits.  The Veteran has 
provided a copy of an instructional pamphlet that reflects 
that veterans who received military retired pay are directed 
to inform DFAS of the death of a spouse.  The Veteran's 
contention that he believed that DFAS was the proper entity 
to notify is credible.

In a separate December 2002 letter, the Veteran provided the 
information regarding his spouse's death to the VA Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  The Veteran completed a VA Form 29-336b, 
Designation of Beneficiary.  He indicated that the reason for 
the change in designation of beneficiary was that his spouse, 
the former beneficiary of his insurance, had died.  The 
Veteran provided the date of her death.  The Board notes that 
the Veteran has submitted a copy of the completed VA Form 29-
336b which has been date stamped, showing the date on which 
VA received the form.  Therefore, the Veteran's contention 
that he submitted the form to VA, at the Insurance Center, is 
credible.  

The record establishes that the Veteran receives VA medical 
treatment.  VA medical treatment records dated in 2002 and 
2003 disclose the death of the Veteran's spouse.  In 2005, 
the Veteran sought an increased evaluation for his service-
connected disabilities.  The record establishes that portions 
of the Veteran's VA and private medical treatment records 
were reviewed.  

A December 2005 report of contact establishes that VA 
contacted DFAS about the proper amount of the Veteran's 
benefits.  The report of contact reflects no notation or 
inquiry as to the status of the Veteran's dependent.  A 
letter to the Veteran indicated that VA would work together 
with the military service department to determine the correct 
amount of benefits.  This letter supports the Veteran's 
belief that notice to DFAS of the death of his spouse would 
be shared with VA.  

In March 2007, VA sent the Veteran a questionnaire asking for 
information regarding the status of dependents.  The Veteran 
stated he was not married, and attached copies of the 
December 2002 letters to DFAS, the VA Insurance Center, and a 
copy of the death certificate showing the date of death of 
his spouse.  

In July 2007, the Veteran was notified that his spouse was 
removed from his benefit award, effective March 1, 2002, and 
that an overpayment of benefits to him had been created.  The 
July 2007 letter from VA advised the Veteran that he had one 
year to disagree with the decision.

In August 2007, the Debt Management Center advised the 
Veteran that a debt in the amount of $5,398.00 had been 
created by the overpayment of benefits to him, and that 
recoupment would begin in November 2007.  The August 2007 
letter from the Debt Management Center to the Veteran advises 
the Veteran that he has a right to dispute the debt and a 
right to request a waiver.  

In August 2007, the Veteran disagreed with the determination 
that he had been overpaid.  In September 2007, he sent a 
lengthy letter to the RO advising that he had properly 
notified VA of the death of his spouse and that he disagreed 
with the determination of the overpayment.  The Veteran also 
requested that the "problem" be corrected and that VA 
"eliminate my having to pay back this money."  In a note 
dated February 4, 2009, a VA employee apparently noted that 
the Veteran's letter should be considered an implied waiver 
request.  The February 2009 notation also indicates that the 
Veteran sent the correspondence to the Debt Management 
Center, which would imply that the Veteran was attempting to 
request waiver and to request that recoupment not begin in 
November 2007 as scheduled.  

Neither the Debt Management Center nor the RO specifically 
responded to the September 2007 correspondence from the 
Veteran.  In October 2007, the RO issued a letter to the 
Veteran advising him of the process for resolving notices of 
disagreement.  In November 2007, the Veteran provided 
additional evidence.  

There is no evidence of record that the Veteran was notified 
that recoupment of the debt was being effectuated, or that 
the Veteran was notified as to the amount of benefits 
withheld.  There is no notice of record which advises the 
Veteran as to when recoupment was completed.  

In February 2008, the RO issued a statement of the case 
(SOC).  The RO characterized the issue as whether the 
decision to remove the Veteran's spouse from his award 
effective March 1, 2002, thereby creating an overpayment, was 
proper.  The Veteran submitted a substantive appeal the 
following month, and requested a hearing before the Board by 
video conference.  The characterization of the issue on 
appeal has continued to reflect an analysis of the claim as 
the propriety of removing the Veteran's deceased spouse from 
his award of compensation benefits effective in March 2002.  
The RO has not addressed the claim as a request for waiver of 
overpayment.  The record, including the Veteran's testimony 
before the Board, reflects that the overpayment has been 
recouped.  

The claims file does not reflect that the Veteran was 
afforded an opportunity to provide additional information or 
request a hearing prior to initiation of recoupment.  There 
is no rating decision which effectuates the recoupment.  
There is no notice of record which reflects that the Veteran 
was advised about the amount of the recoupment which would be 
made each month or advising the Veteran that he could seek 
adjustment in the timing of the recoupment.  There is no 
record that the Veteran was informed that he could request a 
personal hearing, or that he was advised that if the hearing 
request was received within 30 days of the notice, his 
benefits could continue at the current rate until the hearing 
was held and the testimony was reviewed.  See VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a Veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] 
must first fully review the debt's validity and, if the 
office believes the debt to be valid, prepare a written 
decision fully justifying the validity of the debt before 
referring the waiver request to the Committee on Waivers and 
Compromises).

It appears to the Board that the Veteran attempted to dispute 
the debt, or the amount of the debt, and that he attempted to 
request a waiver of overpayment.  The Veteran also requested 
a hearing before the Board.  There is no evidence that the 
Veteran was afforded any other opportunity to request a 
hearing prior to initiation of recoupment of the debt.  The 
Veteran was entitled to these procedural rights prior to 
recoupment of the overpayment of benefits.  38 C.F.R. § 
1.911; see also 38 C.F.R. § 3.105.  It does not appear that 
the Veteran was afforded his procedural rights before 
recoupment of the debt took place.  In the absence of 
evidence that the Veteran was afforded procedural due 
process, the Board must conclude that recoupment without such 
due process was improper.  

The Veteran made a good-faith effort to notify VA of the 
death of his spouse.  The Veteran is 82 years of age and 
participates in medical treatment on a regular basis.  He 
argues that it was against equity and good conscience to 
recoup the indebtedness.  

The record establishes that the Veteran's request for waiver 
was not considered, nor was the Veteran afforded an 
opportunity to provide evidence about his ability to repay 
the debt.  The recoupment of the overpayment was improper 
because the Veteran was not provided notice as required by 
the regulations.  Because there is no evidence of the Veteran 
having misrepresented his position, there is no evidence of 
fraud, misrepresentation of a material fact, bad faith, or 
lack of good faith in the creation of the debt.  It is not 
the Veteran's fault that it took VA over five years to 
implement the changes necessary to reduce his compensation 
based on the death of his spouse and, as such, he should not 
and will not be held accountable for VA's actions when he has 
made every effort to comply with the requirements attendant 
in receiving VA compensation.  Accordingly, the appeal must 
be granted.  


ORDER

Recoupment of $5,398.00 based upon removal of the Veteran's 
spouse from the Veteran's award of compensation benefits 
effective in March 2002 was improper, and, to this extent 
only, the appeal is granted.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


